Appellant complains that neither in the original opinion herein nor in the opinion on motion for rehearing was the question discussed of a discrimination against theatrical exhibitions in tents such as that of appellant and in favor of such exhibitions showing in regularly established theaters.
The ordinance in question appears to operate alike upon all persons similarly situated. Nowhere in the record is it shown that the ordinance in question discriminates in favor of some members of a certain class as against other members of that class similarly situated. A tent show because of fire hazard and of the noise attendant upon its operation is such as to make it the proper subject of a regulatory ordinance like the one in question. If it does not operate upon those who conduct theaters in business houses, it is plainly because the latter do not belong to the same class as the former and such a distinction does not appear to be unreasonable or discriminatory. To our minds there exists ample reason for a distinction between the two.
The motion will be denied.
Motion denied.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.